Citation Nr: 0735970	
Decision Date: 11/15/07    Archive Date: 11/26/07

DOCKET NO.  04-38 363A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Pittsburgh, Pennsylvania



THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include post-traumatic stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel


INTRODUCTION

The veteran served on active duty from April 1941 to November 
1945.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a September 2004 rating decision in which the RO denied 
the veteran's claim of service connection PTSD (claimed as a 
nervous condition).  In October 2004, the veteran filed a 
notice of disagreement (NOD).  A statement of the case (SOC) 
was issued in October 2004, and the veteran filed a 
substantive appeal (via a VA Form 9, Appeal to the Board of 
Veterans' Appeals) in November 2004.

In November 2007, a Deputy Vice-Chairman of the Board granted 
the veteran's motion to advance this appeal on the Board's 
docket, under the provisions of 38 U.S.C.A. § 7107 (West 
2002) and 38 C.F.R. § 20.900(c) (2007).

As indicated on the title page, the Board has recharacterized 
the claim on appeal consistent with what the RO has actually 
adjudicated.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  Competent and persuasive medical evidence establishes 
that the veteran does not meet the criteria for a diagnosis 
of PTSD.

3.  No psychiatric disability was noted in service, and the 
only competent opinion on the question of etiology of a 
current acquired psychiatric disability other than PTSD tends 
to weigh against the claim.




CONCLUSION OF LAW

The criteria for service connection for an acquired 
psychiatric disability, to include PTSD, are not met.  38 
U.S.C.A. §§ 1101, 1110, 5102, 5103, 5103A, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f), 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2007) include enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

Notice requirements under the VCAA essentially require VA to 
notify a claimant appellant of any evidence that is necessary 
to substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received,  proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id; Pelegrini, 18 Vet. App. at 112.  See also Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  However, the VCAA notice requirements 
may, nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  
Id.

In this appeal, in a May 2004 pre-rating letter, the RO 
provided notice to the appellant regarding what information 
and evidence was needed to substantiate the claim for service 
connection for an acquired psychiatric disorder, to include 
PTSD, as well as what information and evidence must be 
submitted by the appellant, what information and evidence 
would be obtained by VA, and the need for the appellant to 
advise VA of and to submit any further evidence in his 
possession that is relevant to the claim.  Clearly, this 
letters meets Pelegrini's content of notice requirements as 
well as the VCAA's timing of notice requirement.  

The Board notes that the RO has not provided to the appellant 
information pertaining to the assignment of disability 
ratings and effective dates, or the type of evidence that 
impacts those determinations, consistent with 
Dingess/Hartman.  However, on these facts, the Board finds 
that the appellant is not prejudiced by the lack of such 
notice.  Because the Board's decision herein denies the claim 
for service connection for an acquired psychiatric disorder, 
to include PTSD, no disability rating or effective date is 
being, or is to be, assigned; accordingly, there is no 
possibility of prejudice to the appellant under the notice 
requirements of Dingess/Hartman.

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matter herein decided.  Pertinent medical 
evidence associated with the claims file consists of the 
veteran's service medical records, post-service VA treatment 
records dated from October 1999 to May 2004, and the report 
of an August 2004 VA examination.  Also of record and 
considered in connection with the claim are various 
statements submitted by the veteran and by his 
representative, on his behalf.  

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through notice of the RO, the 
appellant has been notified and made aware of the evidence 
needed to substantiate this claim, the avenues through which 
he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  There is no additional notice that should be 
provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the claim.  Consequently, any error in the 
sequence of events or content of the notice is not shown to 
prejudice the appellant or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the matter herein decided, at this 
juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 
(2007) (rejecting the argument that the Board lacks authority 
to consider harmless error).  See also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred or aggravated during active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection may be granted for any disease diagnosed 
after discharge from service when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the in-service stressor occurred.  
38 C.F.R. § 3.304(f) (2007).

The first requirement for service connection for PTSD is a 
medical diagnosis of the condition.  Diagnoses of PTSD must 
be rendered in accordance with the diagnostic criteria for 
the condition set forth in Fourth Edition of the American 
Psychiatric Association's Diagnostic and Statistical Manual 
of Mental Disorders (DSM-IV).  See 38 C.F.R. § 4.125 (noting 
that VA has adopted the nomenclature of the DSM-IV) (2007).  

The veteran contends that he currently suffers from an 
acquired psychiatric disorder, to include PTSD, as a result 
of his combat experience during service in World War II.  In 
this regard, the Board notes that the veteran's DD Form 214 
shows that the veteran served in campaigns in Normandy and 
Northern France and was awarded the Combat Infantry Badge as 
well as the Purple Heart Medal for injuries sustained during 
combat.  As such, it is conceded that the veteran engaged in 
combat during his service in World War II.  

That fact notwithstanding, after considering the evidence of 
record in light of the above-noted legal authority, the Board 
finds that service connection for an acquired psychiatric 
disorder, to include PTSD, must be denied.  

Service medical records reflect no complaints, findings or a 
diagnosis a psychiatric disorder.  The November 1945 
separation examination report indicates that there was no 
psychiatric disability. 

VA outpatient treatment records dated from October 1999 to 
May 2004 indicate no psychiatric treatment and no diagnoses 
of any psychiatric disorder.  

On VA examination in August 2004, the examiner noted the 
veteran's World War II service-particularly, hat he entered 
combat in June 1944 during the D-Day invasion of Normandy and 
that he was part of a special infantry unit constructed from 
leftovers of other units.  It was noted that he participated 
in combat for a total of 75 days from the point of D-Day up 
until he was wounded in the shoulder and taken out of action.  
It was further noted that he was awarded the Purple Heart and 
the Combat Infantry Badge. The examiner concluded that there 
did not appear to be any question that the veteran 
experienced trauma in terms of combat during World War II.  
It was also noted that there was no history of pre-service or 
post-service traumatic experience.  However, the examiner 
indicated that the veteran denied any and all symptoms 
associated with PTSD, except that once a month or so, he 
awakened in a cold sweat, screaming.  The veteran indicated 
that he did not know whether this had anything to do with the 
war or not but noted that he had an increase in frequency in 
response to political difficulties he was having with his 
municipality.  He reported that he felt that he was fighting 
with the Germans again because the people in his 
municipality, who were blocking him from getting adequate 
road service and hassling him because of his dog, are of 
German descent, and he is Polish.  The examiner noted that 
the veteran had no history of psychiatric treatment and had 
never taken any psychotropic medications.  

Following mental status examination, the examiner indicated 
that the overall clinical impression was adjustment disorder 
with mixed emotional features, mild to moderate intensity, 
secondary to multiple life issues and also a history of 
alcohol abuse, if not dependence, currently in short-term, 
full remission.  The examiner concluded that there was no 
evidence of PTSD.  It was indicated that the major stressors 
at present were his concern for his health and difficulties 
he was having with governmental dignitaries in his area.  The 
examiner concluded that the veteran had some mild anxiety and 
depression associated with his concerns over his health and 
the fact that he was having interpersonal and political 
conflicts with the elected officials in his local 
municipality.  The examiner indicated that there was 
absolutely no evidence to justify a diagnosis of PTSD and 
that the veteran was not experiencing any psychiatric 
difficulties that are related to his service experience or to 
PTSD as defined by DSM-IV.  

Initially, the Board notes that the record does not provide a 
basis for establishing service connection for PTSD.  There is 
no evidence of a diagnosis of PTSD in the post-service VA 
treatment records and the August 2004 VA psychiatric examiner 
concluded that no diagnosis of PTSD was warranted.  The Board 
accords great probative value to the August 2004 VA 
examiner's opinion, and finds it to be dispositive of the 
question of whether the veteran, in fact, suffers from PTSD.  
Clearly, the reviewing physician reached his conclusions only 
after examination of the veteran, and review of the extensive 
service and post-service records.

Hence, the Board finds that the most persuasive medical 
evidence that specifically addresses the question of whether 
the veteran has PTSD militates against the claim.  See Hayes 
v. Brown, 5 Vet. App. 60, 69-70 (1993) (it is the 
responsibility of the Board to assess the credibility and 
weight to be given the evidence) (citing Wood v. Derwinski, 1 
Vet. App. 190, 192-93 (1992)).  See also Guerrieri v. Brown, 
4 Vet. App. 467, 470-471 (1993) (the probative value of 
medical evidence is based on the physician's knowledge and 
skill in analyzing the data, and the medical conclusion he 
reaches; as is true of any evidence, the credibility and 
weight to be attached to medical opinions are within the 
province of the Board).

The Board also finds that the record does not provide a basis 
for establishing service connection for any acquired 
psychiatric disability other than PTSD.  The weight of the 
competent medical evidence of record, particularly the August 
2004 VA examiner's medical opinion, establishes that the 
veteran currently suffers from an adjustment disorder with 
symptoms of anxiety and depression; however, this disability 
is not shown to be etiologically related to active military 
service.  In the only opinion to directly address the medical 
etiology question, the August 2004 examiner opined that the 
veteran's adjustment disorder, with associated anxiety and 
depression, is related to his concerns for his health and a 
conflict with his local municipality, not service.  

Thus, the only nexus opinion addressing psychiatric 
disability other than PTSD tends to weigh against the claim, 
and neither the veteran nor his representative has presented, 
identified, or even alluded to the existence of any contrary, 
probative medical opinion-i.e.,  one that, in fact, supports 
a relationship between current acquired psychiatric 
disability and service.

In addition to the medical evidence, the Board has considered 
the appellant's and his representative's written assertions; 
however, none of this evidence provides a basis for allowance 
of the claim.  Matters of diagnosis and etiology are within 
the province of trained medical professionals.  See Jones v. 
Brown, 7 Vet. App. 134, 137-38 (1994).  As the appellant and 
his representative are not shown to be other than laypersons 
without the appropriate medical training and expertise, 
neither is competent to render a probative (persuasive) 
opinion on such a medical matter.  See, e.g., Bostain v. West 
, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. 
App. 183, 186 (1997) ("a layperson is generally not capable 
of opining on matters requiring medical knowledge").  Hence, 
the lay assertions in this regard have no probative value.

Under these circumstances, the Board finds that the claim for 
service connection for an acquired psychiatric disorder, to 
include PTSD, must be denied.  In reaching this conclusion, 
the Board has considered the applicability of the benefit-of-
the-doubt doctrine.  However, as the preponderance of the 
competent, probative evidence is against the claim, that 
doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 
(1990).


ORDER

Service connection for an acquired psychiatric disorder, to 
include PTSD, is denied. 



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


